           Case 1:19-cv-12412-RWZ Document 25 Filed 07/22/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HANS TIEFENTHALER, on behalf of
themselves and others similarly situated,

                Plaintiff,
                                                        C.A. NO. 1:19-cv-12412-RWZ
v.

TARGET CORPORATION,

                Defendant.


          MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN
                     FACEBOOK, INC. V. DUGUID, NO. 19-511

          Defendant, TARGET CORPORATION (“Target”) by its attorneys, Ellen B. Silverman,

Jennifer W. Weller and Jordan S. O'Donnell of Hinshaw & Culbertson LLP, respectfully requests

that this Court stay proceedings in this case pending the United States Supreme Court’s decision

in Facebook, Inc. v. Duguid, No. 19-511 (“Facebook”). A stay is warranted because the Facebook

decision will shape this case’s issues, and is favored based upon Supreme Court proceedings in

other recent TCPA matters. Moreover, relevant factors all weigh in favor of granting a stay,

including the early stage of this litigation, the simplification of issues that will result, and the lack

of prejudice to Plaintiff.

        In further support of this motion, Target relies on the attached memorandum of reasons.

        WHEREFORE, Defendant Target Corporation respectfully requests that this Honorable

Court stay Plaintiff’s case until the Supreme Court issues its ruling in Facebook v. Duguid, No.

19-511.




                                                                                       1026586\306192539.v1
         Case 1:19-cv-12412-RWZ Document 25 Filed 07/22/20 Page 2 of 3



                                       Respectfully submitted,

                                       TARGET CORPORATION

                                       By: Its Attorneys


                                       /s/ Jordan S. O'Donnell
                                       Jordan S. O'Donnell, BBO #684001
                                       HINSHAW & CULBERTSON LLP
                                       53 State Street, 27th Floor
                                       Boston, MA 02109
                                       Tel: 617-213-7000/Fax; 617-213-7001
                                       Email: jodonnell@hinshawlaw.com

                                       Jennifer Weller (pro hac vice)
                                       HINSHAW & CULBERTSON LLP
                                       51 N. Franklin Street, Suite 2500
                                       Chicago, IL 60606
                                       Tel: 312-704-3000
                                       Fax: 312-704-3001
                                       jweller@hinshawlaw.com

                                       Ellen B. Silverman (pro hac vice)
                                       HINSHAW & CULBERTSON LLP
                                       800 Third Avenue, 13th Floor
                                       New York, NY 10022
                                       Tel: 212-471-6200
                                       Fax: 212-935-1166
                                       esilverman@hinshawlaw.com

Dated:     July 22, 2020




                                       2
                                                                     1026586\306192539.v1
         Case 1:19-cv-12412-RWZ Document 25 Filed 07/22/20 Page 3 of 3



                             LOCAL RULE 7.1 CERTIFICATION

       I, Jordan S. O’Donnell, hereby certify that pursuant to Local Rule 7.1(a)(2), I conferred

with opposing counsel in an effort to resolve the issues raised herein on July 22, 2020 and was

unable to resolve a disagreement, as counsel indicated opposition to the present motion.


                                              /s/ Jordan S. O’Donnell_______________
                                                 Jordan S. O’Donnell




                                 CERTIFICATE OF SERVICE

       I, Jordan S. O'Donnell, hereby certify on this 22nd day of July 2020, that the documents

filed through the ECF system will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF).

                                                  /s/ Jordan S. O'Donnell
                                                  Jordan S. O'Donnell




                                                 3
                                                                                    1026586\306192539.v1
